


110 HR 515 IH: Corporate Entitlement Reform Act of

U.S. House of Representatives
2007-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 515
		IN THE HOUSE OF REPRESENTATIVES
		
			January 17, 2007
			Mr. Cooper introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform, and in addition to the Committees on
			 Ways and Means and
			 Rules, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To establish a commission on corporate entitlement
		  reform.
	
	
		1.Short titleThis Act may be cited as the
			 Corporate Entitlement Reform Act of
			 2007.
		2.FindingsCongress makes the following
			 findings:
			(1)Federal financial
			 support for industries and businesses in the United States can serve a
			 significant public purpose by promoting job formation, providing small
			 businesses with access to capital, encouraging minority entrepreneurship, and
			 assisting American companies in competing in the global marketplace.
			(2)Some Federal
			 subsidies, however, either do not provide or no longer provide a public benefit
			 and instead have the effect of providing certain companies or industries with
			 unjustified windfalls or an unfair competitive advantage.
			(3)Such unfair
			 subsidies are a burden on American taxpayers, and it is in the public interest
			 to eliminate corporate subsidies and entitlements that do not serve or no
			 longer serve a significant public interest.
			(4)The elimination or
			 reduction of unnecessary subsidies would also potentially save the Federal
			 government billions of taxpayer dollars per year by reducing inefficient
			 spending and waste.
			(5)A
			 bipartisan commission is essential to conduct a comprehensive review of
			 corporate subsidies and entitlements and to advise Congress on those subsidies
			 and entitlements that should be revised or terminated.
			3.DefinitionsFor purposes of this Act:
			(1)CommissionThe
			 term Commission means the Corporate Entitlement Reform
			 Commission established pursuant to section 4(a).
			(2)Corporate
			 entitlementThe term corporate entitlement—
				(A)means any direct payment, service, tax
			 advantage, tax expenditure, or benefit made by the Federal Government to an
			 entity or industry engaged in a profitmaking enterprise, if such payment,
			 service, or benefit is provided without a reasonable expectation that actions
			 or activities undertaken or performed in return for such payment, service, or
			 benefit would result in a return or benefit to the public at least as great as
			 the payment, service, or benefit;
				(B)includes spending subsidies and free or
			 below-market-rate services which are provided by the Federal Government, or any
			 Federal entity, Federal agency, Government-sponsored enterprise, or Government
			 corporation, to or with respect to any corporation or other profit-making
			 enterprise;
				(C)does not include
			 any payment, service, tax advantage, benefit, or protection provided directly
			 or indirectly by the Federal Government to—
					(i)any
			 Federal entity, Federal agency, Government-sponsored enterprise, or Government
			 corporation (as defined in section 9101 of title 31, United States
			 Code);
					(ii)any
			 State or local government, Indian Tribe or Alaska Native village, or regional
			 or village corporation as defined in or established pursuant to the Alaska
			 Native Claims Settlement Act (43 U.S.C. 1601 et seq.); or
					(iii)any nonprofit
			 organization described under section 501(c)(3) of the Internal Revenue Code of
			 1986 that is exempt from taxation under section 501(a) of such Code; and
					(D)does not include
			 any payment, service, tax advantage, benefit or protection provided directly or
			 indirectly by the Federal Government that—
					(i)is
			 awarded for the purposes of research and development;
					(ii)primarily
			 benefits public health, safety, the environment, or education;
					(iii)is
			 necessary to comply with international trade or treaty obligations;
					(iv)is
			 certified by the United States Trade Representative as specifically intended
			 and as substantially needed to protect the foreign trade interests of the
			 United States; or
					(v)is
			 for the purpose of procurement of property or services by the United States
			 Government.
					(3)Government-sponsored
			 enterpriseThe term Government-sponsored
			 enterprise means the Federal National Mortgage Association, the Federal
			 Home Loan Mortgage Corporation, the Federal Home Loan Bank System, the Farm
			 Credit Banks, the Banks for Cooperatives, the Federal Agricultural Mortgage
			 Corporation, and any of their affiliated or member institutions.
			4.The
			 commission
			(a)EstablishmentThere
			 is established an independent commission to be known as the Corporate
			 Entitlement Reform Commission.
			(b)DutiesThe
			 Commission shall—
				(1)examine the
			 programs and tax laws of the Federal Government and identify programs and tax
			 laws that provide corporate entitlements;
				(2)review corporate
			 entitlements;
				(3)recommend
			 $50,000,000,000 in Federal Government savings for the period beginning on
			 October 1, 2007, and ending on September 30, 2017; and
				(4)transmit the report
			 described in section 5(a) to the Congress.
				(c)Limitations
				(1)Creation of new
			 programs or taxesThis Act is not intended to result in the
			 creation of new programs or taxes, and the Commission established in this
			 section shall limit its activities to reviewing existing programs or tax laws
			 with the goal of ensuring fairness and equity in the operation and application
			 of such programs and laws.
				(2)Elimination of
			 agencies and departmentsThe Commission shall limit its
			 recommendations to the termination or reform of payments, benefits, services,
			 or tax advantages, rather than the termination of Federal agencies or
			 departments.
				(d)Advisory
			 committeeThe Commission shall be considered an advisory
			 committee within the meaning of the Federal Advisory Committee Act (5 U.S.C.
			 App.).
			(e)Appointment
				(1)MembersThe
			 Commission shall be composed of 9 members, as follows:
					(A)1 member appointed
			 jointly by the Speaker of the House of Representatives and the majority leader
			 of the Senate.
					(B)2 members
			 appointed by the Speaker of the House of Representatives.
					(C)2 members
			 appointed by the minority leader of the House of Representatives.
					(D)2 members
			 appointed by the majority leader of the Senate.
					(E)2 members appointed
			 by the minority leader of the Senate.
					(2)Terms of
			 appointmentThe members of the Commission shall be appointed not
			 more than 90 days after the date of the enactment of this Act. The members of
			 the Commission shall serve for the life of the Commission.
				(3)Consultation
			 requiredThe Speaker of the House of Representatives, the
			 minority leader of the House of Representatives, the majority leader of the
			 Senate, and the minority leader of the Senate shall consult among themselves
			 prior to the appointment of the members of the Commission in order to achieve,
			 to the maximum extent possible, fair and equitable representation of various
			 points of view with respect to the matters to be studied by the Commission
			 under subsection (b).
				(4)ChairThe
			 member of the Commission appointed pursuant to paragraph (1)(A) shall serve as
			 Chair of the Commission.
				(5)BackgroundThe
			 members shall represent a broad array of expertise covering, to the extent
			 practical, all subject matter, programs, and tax laws the Commission is likely
			 to review.
				(6)RestrictionsThe following restrictions shall
			 apply:
					(A)No member of the
			 Commission shall be a current Member of Congress.
					(B)No member of the
			 Commission shall be on detail from a Federal agency that deals directly or
			 indirectly with the Federal payments that the Commission intends to review.
					(C)The Chair of the
			 Commission shall not have served in any of the entities or industries that the
			 Commission intends to review during the 12 months preceding the date of such
			 appointment.
					(f)Meetings
				(1)Initial
			 meetingNot later than 180 days after the date of the enactment
			 of this Act, the Commission shall conduct its first meeting.
				(2)Open
			 meetingsEach meeting of the Commission shall be open to the
			 public. In cases where classified information, trade secrets, or personnel
			 matters are discussed, the Chair may close the meeting. All proceedings,
			 information, and deliberations of the Commission shall be available, upon
			 request, to the chairs and ranking members of the relevant committees of
			 Congress.
				(g)VacanciesA
			 vacancy on the Commission—
				(1)shall be filled in
			 the same manner as the original appointment not later than 30 days after the
			 Commission is given notice of the vacancy, and
				(2)shall not affect
			 the power of the remaining members to execute the duties of the
			 Commission.
				(h)Pay and travel
			 expenses
				(1)PayNotwithstanding
			 section 7 of the Federal Advisory Committee Act (5 U.S.C. App.), each
			 Commissioner, other than the Chair, shall be paid at a rate equal to the daily
			 equivalent of the minimum annual rate of basic pay for level IV of the
			 Executive Schedule under section 5315 of title 5, United States Code, for each
			 day (including travel time) during which the member is engaged in the actual
			 performance of duties vested in the Commission.
				(2)ChairNotwithstanding
			 section 7 of the Federal Advisory Committee Act (5 U.S.C. App.), the Chair
			 shall be paid for each day referred to in paragraph (1) at a rate equal to the
			 daily payment of the minimum annual rate of basic pay payable for level III of
			 the Executive Schedule under section 5314 of title 5, United States
			 Code.
				(3)Travel
			 expensesMembers shall receive travel expenses, including per
			 diem in lieu of subsistence, in accordance with sections 5702 and 5703 of title
			 5, United States Code.
				(i)Director of
			 staff
				(1)QualificationsThe
			 Chair shall appoint a Director who has not served in any of the entities or
			 industries that the Commission intends to review during the 12 months preceding
			 the date of such appointment.
				(2)PayNotwithstanding
			 section 7 of the Federal Advisory Committee Act (5 U.S.C. App.), the Director
			 shall be paid at the rate of basic pay payable for level IV of the Executive
			 Schedule under section 5315 of title 5, United States Code.
				(3)ReportsOn
			 administrative and personnel matters, the Director shall submit periodic
			 reports to the Chair of the Commission and the chairs and ranking members of
			 the Committee on Homeland Security and Governmental Affairs of the Senate and
			 the Committee on Oversight and Government Reform of the House of the
			 Representatives.
				(j)Staff
				(1)Additional
			 personnelSubject to paragraphs (2) and (4), the Director, with
			 the approval of the Commission, may appoint and fix the pay of additional
			 personnel.
				(2)AppointmentsThe
			 Director may make such appointments without regard to the provisions of title
			 5, United States Code, governing appointments in the competitive service, and
			 any personnel so appointed may be paid without regard to the provisions of
			 chapter 51 and subchapter III of chapter 53 of that title relating to
			 classification and General Schedule pay rates.
				(3)DetaileesUpon
			 the request of the Director, the head of any Federal department or agency may
			 detail any of the personnel of that department or agency to the Commission to
			 assist the Commission in accordance with an agreement entered into with the
			 Commission.
				(4)Restrictions on
			 personnel and detaileesThe following restrictions shall
			 apply:
					(A)PersonnelNot
			 more than one-third of the personnel detailed to the Commission may be on
			 detail from Federal agencies that deal directly or indirectly with the Federal
			 payments the Commission intends to review.
					(B)AnalystsNot
			 more than one-fifth of the professional analysts of the Commission may be
			 persons detailed from a Federal agency that deals directly or indirectly with
			 the Federal payments the Commission intends to review.
					(C)Lead
			 analystNo person detailed from a Federal agency to the
			 Commission may be assigned as the lead professional analyst with respect to an
			 entity or industry the Commission intends to review if the person has been
			 involved in regulatory or policymaking decisions affecting any such entity or
			 industry in the 12 months preceding such assignment.
					(D)DetaileeA
			 person may not be detailed from a Federal agency to the Commission if, within
			 12 months before the detail is to begin, that person participated personally
			 and substantially in any matter within that particular agency concerning the
			 preparation of recommendations under this Act.
					(E)Federal officer
			 or employeeNo member of a Federal agency, and no officer or
			 employee of a Federal agency, may—
						(i)prepare any report
			 concerning the effectiveness, fitness, or efficiency of the performance on the
			 staff of the Commission of any person detailed from a Federal agency to that
			 staff;
						(ii)review the
			 preparation of such report; or
						(iii)approve or
			 disapprove such a report.
						(F)Limitation on
			 staff size
						(i)Subject to clause
			 (ii), there may not be more than 25 persons (including any detailees) on the
			 staff at any time.
						(ii)The
			 Commission may increase personnel in excess of the limitation under clause (i)
			 not less than 15 days after submitting notification of such increase to the
			 Committee on Homeland Security and Governmental Affairs of the Senate and the
			 Committee on Oversight and Government Reform of the House of
			 Representatives.
						(G)Limitation on
			 federal officerNo member of a Federal agency and no employee of
			 a Federal agency may serve as a Commissioner or receive additional compensation
			 by reason of being a member of the staff.
					(5)Assistance
					(A)In
			 generalThe Comptroller General of the United States may provide
			 assistance, including the detailing of employees, to the Commission in
			 accordance with an agreement entered into with the Commission.
					(B)ConsultationThe
			 Commission and the Comptroller General of the United States shall consult with
			 the Committee on Homeland Security and Governmental Affairs of the Senate and
			 the Committee on Oversight and Government Reform of the House of
			 Representatives on the agreement referred to under subparagraph (A) before
			 entering into such agreement.
					(k)Other
			 authority
				(1)Experts and
			 consultantsThe Commission may procure by contract, to the extent
			 funds are available, the temporary or intermittent services of experts or
			 consultants pursuant to section 3109 of title 5, United States Code.
				(2)LeasingThe
			 Commission may lease space and acquire personal property to the extent that
			 funds are available.
				(l)Funding
				(1)CommissionThere
			 are authorized to be appropriated to the Commission such funds as are necessary
			 to carry out its duties under this Act.
				(2)Comptroller
			 generalThere are authorized to be appropriated to the
			 Comptroller General such funds as are necessary to carry out its duties under
			 subsection (j)(5) and section 6(a)(2).
				(m)TerminationThe
			 Commission shall terminate 90 days after the date the Commission submits its
			 report under section 5(a)(1).
			5.Report;
			 Congressional consideration
			(a)Report of
			 commission
				(1)Report to
			 Congress
					(A)In
			 generalNot later than 1 year after the date of the first meeting
			 of the Commission, the Commission shall transmit to the Congress a report
			 containing—
						(i)the
			 Commission’s findings; and
						(ii)recommendations
			 agreed to by at least 5 Commission members for the termination, reduction, or
			 retention of each of the corporate entitlements reviewed by the
			 Commission.
						(B)SpecificationsSuch
			 findings and recommendations shall specify—
						(i)all
			 actions, circumstances, and considerations relating to or bearing upon the
			 recommendations; and
						(ii)to
			 the maximum extent practicable, the estimated effect of the recommendations
			 upon the policies, laws, and programs directly or indirectly affected by the
			 recommendations.
						(2)Review of
			 preliminary report by comptroller general
					(A)In
			 generalNot later than 120 days before the transmission of the
			 report under paragraph (1), the Commission shall transmit the most recent
			 version of such report to Comptroller General.
					(B)Analysis by
			 Comptroller GeneralNot later than 60 days after receiving the
			 version of the report referred to in subparagraph (A), the Comptroller General
			 shall transmit to the Commission a report containing a detailed analysis of
			 such version of the report.
					(b)Recommendations
				(1)Transmission to
			 CongressThe report described
			 in subsection (a) shall be transmitted to the Senate and the House of
			 Representatives on the same day, and shall be delivered to the Secretary of the
			 Senate if the Senate is not in session, and to the Clerk of the House of
			 Representatives if the House is not in session.
				(2)Federal
			 registerAny recommendations and accompanying information
			 transmitted under subsection (a) shall be printed in the first issue of the
			 Federal Register after such transmission.
				(c)Introduction
				(1)Date of
			 introductionNot later than 75 days after the report is
			 transmitted to Congress pursuant to subsection (a), the majority leader of the
			 Senate or his designee, and the Speaker of the House of Representatives, or his
			 designee, shall introduce a bill (or bills as provided under paragraph (2))
			 that implements the recommendations included in such report.
				(2)Multiple
			 billsThe majority leader of the Senate, or his designee, or the
			 Speaker of the House of Representatives, or his designee, shall introduce a
			 bill or separate bills ensuring that all such recommendations shall be
			 implemented.
				(d)Committee
			 referral and action
				(1)Consideration
			 and reportAny committee to which a bill or bills introduced
			 under subsection (c) is referred shall report such bill not later than 120
			 calendar days after the date of referral. No amendment during committee
			 consideration of a bill or bills introduced under subsection (c) shall be in
			 order unless that amendment is confined to terminating or reforming a corporate
			 entitlement. Any such reported bill shall be referred to the Committee on
			 Homeland Security and Governmental Affairs of the Senate or the Committee on
			 Oversight and Government Reform of the House of Representatives, as
			 applicable.
				(2)DischargeIf
			 a committee does not report a bill within the 120-day period as provided under
			 paragraph (1), such bill shall be discharged from the committee and referred to
			 the Committee on Homeland Security and Governmental Affairs of the Senate or
			 the Committee on Oversight and Government Reform of the House of
			 Representatives, as applicable.
				(3)Report to floor;
			 consolidation
					(A)In
			 generalNot later than the first day the Senate or the House of
			 Representatives (as applicable) is in session following 10 calendar days in
			 session after the end of the 120-day period described under paragraphs (1) and
			 (2), the Committee on Homeland Security and Governmental Affairs of the Senate
			 and the Committee on Oversight and Government Reform of the House of
			 Representatives, as applicable, shall—
						(i)consolidate all
			 bills referred under paragraphs (1) and (2) into a single bill (without
			 substantive amendment) and report such bill to the Senate or the House of
			 Representatives; or
						(ii)if
			 only 1 bill is referred under paragraph (1) or (2), report such bill (without
			 amendment) to the Senate or House of Representatives.
						(B)Legislative
			 calendarThe bill reported under subparagraph (A) shall be placed
			 on the legislative calendar of the appropriate House.
					(e)Procedure in
			 senate after report of committee; debate; amendments
				(1)Debate on
			 billDebate in the Senate on
			 a bill reported by the Committee on Homeland Security and Governmental Affairs
			 under subsection (d)(3), and all amendments thereto and debatable motions and
			 appeals in connection therewith, shall be limited to not more than 30 hours.
			 The time shall be equally divided between, and controlled by, the majority
			 leader and minority leader or their designees.
				(2)Debate on
			 amendmentsDebate in the
			 Senate on any amendment to the bill shall be limited to 1 hour, to be equally
			 divided between, and controlled by, the mover and the manager of the bill, and
			 debate on any amendment to an amendment, debatable motion, or appeal shall be
			 limited to 30 minutes, to be equally divided between, and controlled by, the
			 mover and the manager of the bill, except that in the event the manager of the
			 bill is in favor of any such amendment, motion, or appeal, the time in
			 opposition thereto shall be controlled by the minority leader or his designee.
			 No amendment shall be agreed to unless three-fifths of the whole number of the
			 Senate votes in favor of such amendment.
				(3)Limit of
			 debate
					(A)A motion to
			 further limit debate is not debatable. A motion by the majority leader or his
			 designee to extend debate is not debatable. A motion to recommit is not in
			 order.
					(B)(i)No amendment to the bill
			 reported by the Committee on Homeland Security and Governmental Affairs under
			 subsection (d)(3) shall be in order unless—
							(I)that amendment is confined to terminating
			 or reforming a corporate entitlement; and
							(II)that amendment is germane to the bill
			 reported by the Committee on Homeland Security and Governmental Affairs.
							(ii)For the purposes of a bill
			 described under clause (i), the term germane means only
			 amendments which strike language from such bill, or restore language in the
			 bill or bills introduced under subsection (c).
						(4)Conference
			 reports
					(A)Motion to
			 proceedA motion to proceed to the consideration of the
			 conference report on a bill subject to the procedures of this section and
			 reported to the Senate may be made even though a previous motion to the same
			 effect has been disagreed to.
					(B)Time
			 limitationThe consideration in the Senate of the conference
			 report on the bill and any amendments in disagreement thereto, including all
			 debatable motions and appeals in connection therewith, shall be limited to 5
			 hours, to be equally divided between, and controlled by, the majority leader
			 and minority leader or their designees. Debate on any debatable motion, appeal
			 related to the conference report, or any amendment to an amendment in
			 disagreement, shall be limited to 30 minutes, to be equally divided between,
			 and controlled by, the mover and the manager of the conference report (or a
			 message between Houses).
					(f)Procedure in
			 House of Representatives after report of the committee; debate
				(1)Motion to
			 considerWhen the Committee on Oversight and Government Reform of
			 the House of Representatives reports a bill under subsection (d)(3) it is in
			 order (at any time after the fifth day (excluding Saturdays, Sundays, and legal
			 holidays) following the day on which any committee report filed on a bill
			 referred under subsection (d)(1) to the Committee on Oversight and Government
			 Reform has been available to Members of the House) to move to proceed to the
			 consideration of the bill reported to the House of Representatives. The motion
			 is highly privileged and is not debatable. An amendment to the motion is not in
			 order, and it is not in order to move to reconsider the vote by which the
			 motion is agreed to or disagreed to.
				(2)DebateGeneral
			 debate on the bill in the House of Representatives shall be limited to not more
			 than 10 hours, which shall be divided equally between the majority and minority
			 parties. A motion further to limit debate is not debatable. A motion to
			 postpone debate is not in order, and it is not in order to move to reconsider
			 the vote by which the bill is agreed to or disagreed to.
				(3)Terms of
			 considerationConsideration
			 of the bill by the House of Representatives shall be in the Committee of the
			 Whole, and the bill shall be considered for amendment under the 5-minute rule
			 in accordance with the applicable provisions of rule XVIII of the Rules of the
			 House of Representatives. No amendment shall be agreed to unless three-fifths
			 of the whole number of the House of Representatives votes in favor of such
			 amendment. After the committee rises and reports the bill back to the House,
			 the previous question shall be considered as ordered on the bill and any
			 amendments thereto to final passage without intervening motion.
				(4)Limit on
			 debateDebate in the House of Representatives on the conference
			 report on a bill subject to the procedures under this section and reported to
			 the House of Representatives shall be limited to not more than 5 hours, which
			 shall be divided equally between the majority and minority parties. A motion
			 further to limit debate is not debatable. A motion to recommit the conference
			 report is not in order, and it is not in order to move to reconsider the vote
			 by which the conference report is agreed to or disagreed to. A motion to
			 postpone is not in order.
				(5)AppealsAppeals
			 from decisions of the Chair relating to the application of the Rules of the
			 House of Representatives to the procedure relating to the bill shall be decided
			 without debate.
				(g)Rules of the
			 senate and House of RepresentativesThis section is enacted by
			 Congress—
				(1)as an exercise of
			 the rulemaking power of the Senate and the House of Representatives,
			 respectively, but applicable only with respect to the procedure to be followed
			 in that House in the case of a bill under this section, and it supersedes other
			 rules only to the extent that it is inconsistent with such rules; and
				(2)with full
			 recognition of the constitutional right of either House to change the rules as
			 far as relating to the procedure of that House at any time, in the same manner,
			 and to the same extent as in the case of any other rule of that House.
				
